Citation Nr: 1129266	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-34 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on a service-connected cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant's deceased spouse (the Veteran) had active service from November 1945 to August 1973.  He died in October 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure that legally adequate notice is provided, and to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

It is the appellant's essential contention that the cause of the Veteran's death (acute myelogenous leukemia) was incurred as a result of exposure to herbicides in Vietnam.  

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence already of record establishes that the Veteran died of acute myelogenous leukemia in October 2007, almost 35 years after he left service, and that the approximate interval between the onset of this disorder and the Veteran's death was 5 days.  By virtue of his service in Vietnam during the Vietnam War, the Veteran is presumed to have been exposed to herbicide agents such as Agent Orange.  This leaves the question of medical nexus to be determined.  On this point there are conflicting medical opinions.  

In October 2007, just prior to the Veteran's death, private physician, M.T.B. noted that the Veteran's acute myelogenous leukemia was due to Agent Orange exposure.  In October 2008, private physician S.J.V. wrote that he supported the family's effort to obtain possible evaluation and further investigation as to whether exposure to Agent Orange may have been a contributing factor towards the Veteran's development of underlying malignancy.  A VA opinion was obtained in October 2010.  It was the opinion of the VA medical professional that acute myelogenous leukemia was not classified as a hairy cell or B-cell leukemia, and that it is less likely than not that the Veteran's death was related to exposure to herbicides.  His rationale was that, while there is a "weak" link between exposure to benzine and acute myelogenous leukemia, and the Veteran could have been exposed to benzine in his occupational capacity, there was no job description for the Veteran in the claims file.  The examiner reported that such a determination was outside his scope of practice.  He concluded that he was not able to comment further without speculation or conjecture.  

The Board finds that each of the proffered opinions is inadequate for rating purposes.  The October 2007 opinion is completely unexplained and offers no rationale for the conclusion that the Veteran's leukemia resulted from herbicide exposure.  The October 2008 opinion is inconclusive.  The October 2010 opinion, while negative, endorses significant uncertainty on the part of the examiner, and appears to side-step the question of exposure to benzene via exposure to Agent Orange, a benzene derivative.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (CAVC) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of herbicide exposure in service, and the inadequate opinion evidence regarding nexus, the Board finds that further development is required to determine whether the disorder that resulted in death is causally related to active service.  

In addition, the record shows that the appellant was issued a due process letter under the Veterans Claims Assistance Act of 2000 (VCAA) in January 2008; however, a review of that letter discloses that it does not provide the notice required.  

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the CAVC held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of DIC benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Id. at 352-53.  

In this case, the appellant has not been afforded adequate notice.  Specifically, the January 2009 letter did not provide a statement of disabilities for which the Veteran was service-connected at the time of death, and did not provide an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification required by the VCAA is completed.  The VCAA notice must specifically include: (1) a statement of the disabilities for which the Veteran was service connected; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected.  Hupp, 21 Vet. App. at 352-53.

2.  Request an opinion from VA's Chief of Public Health and Environmental Hazards regarding whether exposure to a benzene derivative, such as the dioxin present in Agent Orange, provides actual exposure to benzene, or the chemical equivalent thereof.  The supporting rationale must also be provided.  The claims folders must be made available to and reviewed by the Chief of Public Health and Environmental Hazards.  

3.  Based on the opinion obtained from VA's Chief of Public Health and Environmental Hazards, as well as the other opinions discussed, obtain a medical opinion regarding whether there is a probability of at least 50 percent that the Veteran's acute myelogenous leukemia, is related to the Veteran's presumed exposure to herbicides in Vietnam.  The supporting rationale must also be provided.  The claims folders must be made available to and reviewed by the examiner.  

4.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

